EXHIBIT 10.20

NEITHER THIS SECURITY NOR THE SECURITIES INTO WHICH THIS SECURITY IS EXERCISABLE
HAVE BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR THE
SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN
AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE STATE
SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO THE COMPANY TO
SUCH EFFECT.

COMMON STOCK PURCHASE WARRANT

To Purchase 16,000,000 Shares of Common Stock of

CompuMed, Inc.

Date: February 15, 2008

THIS COMMON STOCK PURCHASE WARRANT (the “Warrant”) certifies that, for value
received, including without limitation a purchase price of Five Thousand Dollars
($5,000) (the “Warrant Purchase Price”), BOSTON AVENUE CAPITAL, LLC, an Oklahoma
limited liability company (together with its permitted successors and assigns,
the “Holder”), is entitled, upon the terms and subject to the limitations on
exercise and the conditions hereinafter set forth in this Warrant, to purchase
from COMPUMED, INC., a Delaware corporation (the “Company”), up to 16,000,000
shares, subject to adjustment as set forth herein, of the Company’s Common
Stock, par value $0.01 per share (the “Warrant Shares”), for the “Exercise
Price” per share  determined pursuant to Section 1(b) of the Warrant and subject
to adjustment as set forth herein, if and only if the Company’s stockholders
approve an increase in the Company’s authorized Common Stock sufficient to
permit that number of shares to be reserved for issuance, and issued, upon
exercise of this Warrant.  

Section 1.

Exercise

(a)

General.  This Warrant represents the right of the Holder to purchase up to
16,000,000 Warrant Shares (subject to adjustment as set forth herein), which may
be purchased through one or more exercises of this Warrant, at any time and from
time to time, from and after the “Exercise Price Determination Date” as defined
in Section (b) of this Section 1 until the earlier of (y) the twentieth
anniversary of the date of issuance of this Warrant (the “Issue Date”) and (z)
the tenth anniversary of the date the Company shall have irrevocably reserved a
sufficient number of duly authorized shares of Common Stock for issuance upon
full exercise of the Warrant (such date being hereinafter called the
“Termination Date”). If duly authorized and reserved shares of Common Stock are
not available for issuance upon exercise of the Warrant by the fifth anniversary
of the Issue Date, the Holder may put the Warrant to the Company, in whole but
not in part, for a price equal to the sum of (i) the Warrant Purchase Price and
(ii) 8% per annum times the Warrant Purchase Price, compounded annually from the
Issue Date.





- 1 -




--------------------------------------------------------------------------------

(b)

Exercise Price.

  The exercise price per share of Common Stock purchased upon any exercise of
the Warrant (the “Exercise Price”) shall be equal to the average of the closing
price of the Common Stock as reported on the OTC Bulletin Board on each trading
day during the period commencing on the date of this Agreement and ending one
hundred eighty (180) trading days following but not including the date of
issuance of the Warrant, calculated as of the close of trading on such one
hundred eightieth trading day (the “Exercise Price Determination Date”).

(c)

Mechanics of Exercise.

(1)

Exercise of Warrant.  This Warrant shall be exercisable by the Holder, for all
or any portion of the Warrant Shares, by delivery to the Company of a duly
executed Notice of Exercise (in the form annexed hereto) at the address set
forth in Section 4(j) of the Warrant (or at such other office or agency of the
Company as it may designate by notice in writing to the registered Holder at the
address of such Holder appearing on the books of the Company).

(2)

Delivery of Certificates Upon Exercise. Certificates for shares purchased
hereunder shall be transmitted by the transfer agent of the Company to the
Holder by physical delivery to the address specified by the Holder in the Notice
of Exercise Form within seven (7) Calendar Days from the receipt by the Company
of the Notice of Exercise Form, and upon surrender of this Warrant and payment
of the Warrant Shares purchased. This Warrant shall be deemed to have been
exercised on the date the payment of the Warrant Shares purchased is received by
the Company. The Warrant Shares shall be deemed to have been issued, and Holder
or any other person so designated to be named therein shall be deemed to have
become a holder of record of such shares for all purposes, as of the date the
Warrant has been exercised by payment to the Company of the Warrant Shares
purchased and all taxes required to be paid by the Holder, if any, prior to the
issuance of such shares, have been paid.

(3)

Delivery of New Warrant Upon Exercise. If this Warrant shall have been exercised
in part, the Company shall, at the time of delivery of the certificate or
certificates representing Warrant Shares purchased upon such exercise, deliver
to Holder a new Warrant evidencing the rights of Holder to exercise the Warrant
for the number of unexercised Warrant Shares, which new Warrant shall in all
other respects be identical with this Warrant.

(4)

No Fractional Shares or Scrip. No fractional shares or scrip representing
fractional shares shall be issued upon the exercise of this Warrant. As to any
fraction of a share which Holder would otherwise be entitled to purchase upon
such exercise, the Company shall, in its sole discretion, either (i) pay a cash
adjustment in respect of such final fraction in an amount equal to such fraction
multiplied by the Exercise Price, or (ii) round up the fractional share to one
whole share.

(5)

Charges, Taxes and Expenses. Issuance of certificates for Warrant Shares shall
be made without charge to the Holder for any issue or transfer tax or other
incidental expense in respect of the issuance of such certificate, all of which
reasonable and usual taxes and expenses shall be paid by the Company, and such
certificates shall be issued in the name of the Holder.





- 2 -




--------------------------------------------------------------------------------

(6)

Closing of Books. The Company will not close its stockholder books or records in
any manner which prevents the timely exercise of this Warrant, pursuant to the
terms hereof.

Section 2.

Transfer of Warrant

(a)

Transferability. Upon notice duly given to the Company, this Warrant may be
transferred, in whole or in part, by the Holder, only to investment funds
managed by Value Fund Advisors, LLC.

(b)

Warrant Register. The Company shall register this Warrant, upon records to be
maintained by the Company for that purpose, in the name of the record Holder
hereof from time to time. The Company may deem and treat the registered Holder
of this Warrant as the absolute owner hereof for the purpose of any exercise
hereof or any distribution to the Holder, and for all other purposes, absent
actual written notice to the contrary.

Section 3.

Certain Adjustments

(a)

Stock Dividends and Splits. If the Company, at any time while this Warrant is
outstanding: (A) subdivides outstanding shares of Common Stock into a larger
number of shares, (B) combines (including by way of reverse stock split)
outstanding shares of Common Stock into a smaller number of shares, or (C)
issues by reclassification of shares of the Common Stock any shares of capital
stock of the Company, then in each case the Exercise Price shall be multiplied
by a fraction of which the numerator shall be the number of shares of Common
Stock (excluding treasury shares, if any) outstanding immediately before such
event and of which the denominator shall be the number of shares of Common Stock
outstanding immediately after such event, and the number of shares issuable upon
exercise of this Warrant shall be proportionately adjusted. The Exercise Price
of this Warrant shall also be adjusted to reflect any transaction described in
this section.

(b)

Consolidation and Merger. In case of any consolidation or merger to which the
Company is a party other than a merger or consolidation in which the Company is
the continuing entity, or in case of any sale or conveyance to another entity of
all or substantially all of the property of the Company as an entirety, or in
the case of any statutory exchange of securities with another corporation or
entity (including any exchange effected in connection with a merger of a third
corporation or entity with the Company), the Holder shall be obligated to
convert this Warrant after payment for the Warrant Shares purchased, into the
kind and amount of securities, cash or other property which he would have owned
or have been entitled to receive immediately after such consolidation, merger,
statutory exchange, sale or conveyance had such Warrant been converted
immediately prior to the effective date of such consolidation, merger, statutory
exchange, sale or conveyance and in such case, if necessary, appropriate
adjustment shall be made in the application of the provisions set forth in this
Section 3 and shall thereafter correspondingly be made applicable, as nearly as
may reasonably be, in relation to any Warrant Shares or other securities or
property thereafter deliverable on the conversion of this Warrant. The
immediately preceding provisions of this subsection (b) shall similarly apply to
successive consolidations, merger, statutory exchanges, sales or conveyance.
Notice of any such consolidation, merger, statutory exchange, sale or conveyance
and of said provisions so proposed





- 3 -




--------------------------------------------------------------------------------

to be made, shall be mailed to the Holder not less than 30 days prior to such
event. A sale of all or substantially all of the assets of the Company for a
consolidation consisting primarily of securities shall be deemed a consolidation
or merger for the foregoing purposes.

(c)

Whenever the Exercise Price is adjusted as provided in this Section 3 and upon
modification of the rights of the Holder of this Warrant in accordance with this
Section 3, the Company shall promptly prepare a certificate of an officer of the
Company, setting forth (1) the Exercise Price and the number of Warrant Shares
after such adjustment or modification, (2) a brief statement of the facts
requiring such adjustment or modification, and (3) the manner of computing the
same, and shall cause a copy of such certificate to be mailed to the Holder.

Section 4.

Miscellaneous

(a)

Compliance with Securities Laws. The Holder represents and warrants to the
Company that it (a) is acquiring this Warrant (including the underlying Warrant
Shares into which this Warrant may be exercised) for its own account for
investment purposes only and not with a view to a distribution thereof, (b) is
an “accredited investor” as such term is defined in Rule 501(a) under the
Securities Act, and (c) understands that this Warrant and the underlying Warrant
Shares will, upon purchase, be characterized as “restricted securities” under
state and federal securities laws and that under such laws and applicable
regulations this Warrant and the underlying Warrant Shares may be resold without
registration under such laws only in certain limited circumstances. The Holder
agrees that it will not sell, convey, transfer or dispose of this Warrant or the
underlying Warrant Shares which the Holder may acquire upon the exercise of this
Warrant, unless such transaction is made pursuant to Section 4(a) hereof. This
Warrant and all Warrant Shares (unless registered under the Securities Act)
shall be stamped or imprinted with a legend in substantially the following form:

“THIS SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR ANY STATE
SECURITIES LAW, AND MAY NOT BE OFFERED FOR SALE, SOLD OR TRANSFERRED UNLESS A
REGISTRATION STATEMENT UNDER THE SECURITIES ACT AND APPLICABLE STATE SECURITIES
LAWS SHALL BE EFFECTIVE WITH RESPECT THERETO, OR AN EXEMPTION FROM REGISTRATION
UNDER THE SECURITIES ACT AND APPLICABLE STATE SECURITIES LAWS IS AVAILABLE IN
CONNECTION WITH SUCH OFFER, SALE OR TRANSFER.”

(b)

Access to Information. The Holder has had the opportunity to ask questions of,
and to receive answers from, appropriate executive officers of the Company with
respect to the terms and conditions of the transactions contemplated hereby and
with respect to the business, affairs, financial condition and results of
operations of the Company.  The Holder has had access to such financial and
other information as is necessary in order for the Holder to make a fully
informed decision as to any investment in the Company, and has had the
opportunity to obtain any additional information necessary to verify any of such
information to which the Holder has had access.








- 4 -




--------------------------------------------------------------------------------

(c)

Pre-Existing Relationship or Business Expertise.  The Holder further represents
and warrants that the Holder has either (i) a pre-existing relationship with the
Company or one or more of its officers or directors consisting of personal or
business contacts of a nature and duration that enable the Holder to be aware of
the character, business acumen and general business and financial circumstances
of the Company and the officer or director with whom such relationship exists,
or (ii) such business or financial expertise as to be able to protect the
Holder’s own interests in connection with the purchase of this Warrant, and, if
exercised, the Warrant Shares.

(d)

No Rights as Shareholder Until Exercise. This Warrant does not entitle the
Holder to any voting rights or other rights as a shareholder of the Company
prior to the exercise hereof. Upon the surrender of this Warrant and the payment
of the Warrant Shares purchased, the Warrant Shares so purchased shall be deemed
to be issued to such Holder as the record owner of such shares as of the close
of business on the later of the date of such surrender or such payment.

(e)

Loss, Theft, Destruction or Mutilation of Warrant. The Company covenants that
upon receipt by the Company of evidence reasonably satisfactory to it of the
loss, theft, destruction or mutilation of this Warrant or any stock certificate
relating to the Warrant Shares, and in case of loss, theft or destruction, of
indemnity or security reasonably satisfactory to it (which, in the case of the
Warrant, shall not include the posting of any bond), and upon surrender and
cancellation of such Warrant or stock certificate, if mutilated, the Company
will make and deliver a new Warrant or stock certificate of like tenor and dated
as of such cancellation, in lieu of such Warrant or stock certificate.

(f)

Saturdays, Sundays, Holidays, etc. If the last or appointed day for the taking
of any action or the expiration of any right required or granted herein shall be
a Saturday, Sunday, or a legal holiday, then such action may be taken or such
right may be exercised on the next succeeding day not a Saturday, Sunday or
legal holiday.

(g)

Reservation of Shares; Shares to be Fully Paid.  This Warrant may be exercised
if and only if the Company’s stockholders approve an increase in the Company’s
authorized Common Stock sufficient to permit the Warrant Shares to be reserved
for issuance, and issued, upon exercise of this Warrant. Subject to the
immediately preceding sentence, the Company covenants and agrees that all
Warrant Shares, will, upon issuance and, if applicable, payment of the
applicable Warrant Price, be duly authorized, validly issued, fully paid and
nonassessable, and free of all preemptive rights, liens and encumbrances, except
for restrictions on transfer provided for herein or under applicable federal and
state securities laws. Subject to the first sentence of this Section, the
Company shall at all times reserve and keep available, solely for issuance and
delivery upon the exercise of this Warrant, the number of unexercised Warrant
Shares.

(h)

Jurisdiction. All questions concerning the construction, validity, enforcement
and interpretation of this Warrant shall be determined in accordance with the
laws of the State of California.

(i)

Nonwaiver and Expenses. No course of dealing or any delay or failure to exercise
any right hereunder on the part of Holder shall operate as a waiver of such
right or





- 5 -




--------------------------------------------------------------------------------

otherwise prejudice Holder’s rights, powers or remedies, notwithstanding the
fact that all rights hereunder terminate on the Termination Date. If the Company
willfully and knowingly fails to comply with any provision of this Warrant,
which results in any material damages to the Holder, the Company shall pay to
Holder such amounts as shall be sufficient to cover any losses, damages, costs
and expenses including, but not limited to, reasonable attorney’s fees, expert
fees, and litigation costs, including those of appellate proceedings, incurred
by Holder in collecting any amounts due pursuant hereto or in otherwise
enforcing any of its rights, power or remedies hereunder.

(j)

Notices. Any notice, request or other document required or permitted to be given
or delivered to the Company shall be delivered to CompuMed, Inc., 5777 West
Century Blvd., Suite 1285, Los Angeles, CA 90045, telecopier: (310) 645-5880.

(k)

Amendment. This Warrant may be modified or amended or the provisions hereof
waived with the written consent of the Company and the Holder.

(l)

Severability. Wherever possible, each provision of this Warrant shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Warrant shall be prohibited by or invalid under
applicable law, such provision shall be ineffective to the extent of such
prohibition or invalidity, without invalidating the remainder of such provisions
or the remaining provisions of this Warrant.

(m)

Headings. The headings used in this Warrant are for the convenience of reference
only and shall not, for any purpose, be deemed a part of this Warrant.

(n)

Entire Agreement.  This Warrant constitutes the entire agreement among the
Company and the Holder with respect to the subject matter hereof, and there are
no agreements between them except as expressly set forth herein.

[Remainder of Page Intentionally Left Blank; Execution Signatures Follow on Next
Page.]





- 6 -




--------------------------------------------------------------------------------

(o)

Counterparts.  This Warrant may be executed in any number of Counterparts, each
of which will be an original with the same effect as if the signatures on each
counterpart were upon the same instrument.

IN WITNESS WHEREOF, the Company has caused this Warrant to be duly executed by
its officer, thereunto duly authorized as of this [   ] day of [            ],
2008.

COMPUMED, INC.,
a Delaware corporation

By:

___________________________________

___________________, President and CEO













AGREED TO AND ACCEPTED:




BOSTON AVENUE CAPITAL, LLC

an Oklahoma limited liability company




By: ___________________________

Name:_________________________

Title:__________________________





- 7 -




--------------------------------------------------------------------------------

ANNEX

NOTICE OF EXERCISE




PURCHASE FORM

 Dated_________________

The undersigned thereby irrevocably elects to exercise this warrant to the
extent of purchasing ________ Shares of common stock and hereby tenders payment
of the exercise price thereof.

INSTRUCTIONS FOR REGISTRATION OF STOCK

Name _______________________________________________________
(Please type or print in block letters)

Address  ______________________________________________________

-----------------------------------------------------------------------------------------------------------

ASSIGNMENT FORM

FOR VALUE RECEIVED, ______________________, hereby sells, assigns, and transfers
unto

Name _______________________________________________________
(Please type or print in block letters)

Address  ______________________________________________________

the right to purchase Shares of common stock of CompuMed Inc., represented by
this warrant to the extent of  ________ Shares as to which such right is
exercisable and does hereby irrevocably constitute and appoint ________
 attorney, to transfer the same on the books of the Company with full power of
substitution in the premises.

Signature  _________________________

Dated    ___________________

Notice: the signature on this assignment must correspond with the name as it
appears upon the face of this warrant in every particular, without alteration or
enlargement or any change whatever.








- 8 -


